Russell, J.
1. The ownership of the property alleged to have been stolen is sufficiently proved. The brief of evidence prepared by counsel for the plaintiff.in error discloses that the name of the witness who testified that the stolen money was her property is the same as the name of the owner alleged in the indictment, and other circumstances in the case demonstrate beyond peradventure that there can not be even a question of a mistake as to the identity of the individual.
2. Where the evidence shows that husband and wife were living together, testimony on the part of the wife that the house alleged to have been burglarized was the home of the wife is sufficient to authorize an inference of ownership on the part of the husband.
3. The evidence, though weak, was sufficient to authorize the conviction of the defendant. Judgment affirmed.